Citation Nr: 1707856	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-44 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962, September 1962 to March 1965, and May 1966 to November 1979.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a January 2008 rating decision of the VA Regional Office (RO) in Waco, Texas.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy was granted in a December 2012 rating decision.  Accordingly, the Board considers that claim to be fully resolved and, thus, outside the scope of its appellate jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of clear and unmistakable error in the September 2010 rating decision which granted entitlement to service connection for bilateral upper extremity peripheral neuropathy and assigned an effective date of March 22, 2010 was raised by the Veteran's attorney in a March 2016 correspondence, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDING OF FACT

The Veteran has a current diagnosis of hypertension that had its onset during his military service.


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board is allowing a grant of entitlement to service connection for hypertension and remanding the remaining issue on appeal, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hypertension is considered a "chronic disease" under 38 C.F.R. § 3.309(a).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Additionally, where a veteran served continuously for 90 days or more and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of service, it shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran contends that his hypertension was first diagnosed during his active duty service in 1974 while he was stationed at Webb Air Force Base.  He has submitted written statements and testified at a Decision Review Officer hearing in July 2011 attesting that he has been prescribed high blood pressure medication since that time.

The Veteran has also submitted numerous letters from family members, including his brother, father, wife, sister-in-law, and children, stating that they remember either bringing him blood pressure medication or seeing him take blood pressure medication beginning in 1974 or 1975.

The Veteran's physician submitted a statement in March 2010 indicating that the Veteran has a current diagnosis of hypertension and that when he first began treating the Veteran in 1987, the Veteran advised him that he had been diagnosed with hypertension in 1974 and was treated for it an Air Force Base hospital.  The physician has submitted several additional letters containing similar information.

While unfortunately many of the Veteran's service treatment records have not been found, the record does contain the Veteran's service dental records.  The Veteran's dental records note in October 1978 and May 1979 that he was on medication for high blood pressure.

The Board therefore finds that there is ample evidence indicating that the Veteran has a current diagnosis of hypertension which indeed had its onset during his military service.  The Veteran is competent to report a contemporaneous medical diagnosis and to state that he was required to take blood pressure medication during his service.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This is confirmed by the statements of many of his family members and his treating physician, and furthermore, it is even noted in his 1978 and 1979 dental treatment records.

The Board finds no reason to question the chronicity of this condition, which clearly seems to have had its onset during his active duty service, and which has required continuous treatment since that time.  As such, the criteria for service connection for hypertension are met.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran contends that while serving in Vietnam, he was helping to construct an aircraft shelter, and was knocked off the building during a mortar attack which caused him great pain in his back.  He has written that he had continuous back problems since then.  The Veteran wrote that he also re-injured his back while lifting concrete bags and when he fell from a plow in Japan.  At a July 2011 Decision Review Officer hearing, the Veteran again discussed how he was thrown from a building in Vietnam by an explosion and injured his back in approximately 1968.  He stated that he was first diagnosed with a chronic back disorder in around 1990.

The Veteran's family members have submitted statements describing how they remember the Veteran having back problems since he came back from Vietnam.  The Veteran's wife wrote that she remembered receiving a letter from the Veteran while he was stationed in Vietnam describing how he had been knocked off of a building during some type of attack and injuring his lower back.

The Veteran's private treatment records show regular treatment for lumbar stenosis, degenerative disc disease, and disc displacement.

The Board finds that there is evidence of record to show that the Veteran had an in-service back injury, as he is competent to report being blown off of a building in Vietnam and a that he continues to have similar low back symptomatology today.  To date, VA has not obtained a medical opinion addressing this issue.  Accordingly, because there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and opinion regarding the etiology of the Veteran's low back disorder are necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding, pertinent VA treatment records from the VA North Texas Health Care System in Dallas, Texas, and its affiliated facility, the Fort Worth Outpatient Clinic, since February 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any current low back disability.  The physician must be provided access to all pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that all Virtual VA and VBMS records have been reviewed.  

After a thorough review of the claims file and medical history, the examiner is to discuss any diagnosed low back disorder and address whether it is at least as likely as not (i.e., there is a 50/50 chance) that any such disorder is related to his service, to include consideration of his lay statements regarding being blown off of a building in Vietnam and later reinjuring his back in service.  The examiner should also discuss the lay statements submitted by his family members stating that they remember the Veteran having back problems after he returned home from Vietnam and continuing from that time forward.

The examiner must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If he/she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed disorder is unknowable.

3. Finally, review all additional evidence and readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


